OPINION — AG — QUESTION: WHETHER OR NOT THE BAILIFF OF A COUNTY COURT WHO IS COMPENSATED FOR HIS DUTIES AS BAILIFF AT THE $12.00 PER DAY AUTHORIZED IN 19 O.S. 1965 Supp., 551 [19-551], IS ENTITLED TO A PAID VACATION? — WE DO NOT IN THIS OPINION CONSIDER THE QUESTION OF A PAID VACATION FOR A BAILIFF WHO IS COMPENSATED BY SALARY AS PROVIDED FOR IN THE OMITTED PORTION 19 O.S. 1965 Supp., 551 [19-551], OR AS PROVIDED FOR IN 19 O.S. 1965 Supp., 552 [19-552]. NOR DO WE IN THIS OPINION CONSIDER THE EFFECT OF 19 O.S. 1961 180.65 [19-180.65] UPON SALARIES AND/OR PAID VACATIONS FOR BAILIFF. (HUGH COLLUM)